
	
		III
		110th CONGRESS
		1st Session
		S. RES. 415
		IN THE SENATE OF THE UNITED STATES
		
			December 19
			 (legislative day, December 18), 2007
			Mr. Brown (for himself,
			 Mr. Voinovich, Mr. Obama, Mr.
			 Cochran, Mrs. Boxer,
			 Ms. Stabenow, Mr. Levin, Mr.
			 Menendez, Mr. Stevens,
			 Mr. Enzi, Mr.
			 Roberts, Mr. Schumer, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and recognizing the
		  accomplishments of William Karnet “Bill” Willis, pioneer and Hall of Fame
		  football player for both Ohio State University and the Cleveland
		  Browns.
	
	
		Whereas William Karnet Willis (Bill) was
			 born on October 5, 1921, in Columbus, Ohio;
		Whereas, in 1942, Bill Willis began playing college
			 football for the Ohio State University’s Buckeyes and was a member of the 1942
			 National Championship team;
		Whereas Bill Willis earned All-American honors at the Ohio
			 State University in 1943 and 1944, becoming the first African-American
			 All-American at the Ohio State University;
		Whereas Bill Willis was twice chosen to play in the
			 College All-Star Game, in 1944 and in 1945;
		Whereas, on August 7, 1946, Bill Willis was the first of a
			 pioneering foursome to sign a contract to play professional football for the
			 Cleveland Browns, forever ending the race barrier in professional
			 football;
		Whereas Bill Willis was named 3 times an All-America
			 Football Conference all-league player, named 4 times a National Football League
			 all-league player, and was named to the first 3 Pro Bowls;
		Whereas, in 1950, Bill Willis was a member of the National
			 Football League champion Cleveland Browns and was named the team’s Most
			 Valuable Player;
		Whereas, in 1971, Bill Willis was inducted into the
			 National Football Foundation’s College Football Hall of Fame;
		Whereas, in 1977, Bill Willis was inducted to the Pro
			 Football Hall of Fame;
		Whereas Bill Willis was synonymous with his number 99
			 jersey in the Ohio State University community, and that number was retired on
			 November 3, 2007;
		Whereas Bill Willis dedicated his life to helping others
			 and served his community honorably on the Ohio Youth Commission;
		Whereas Bill Willis was a beloved community leader,
			 husband, and father; and
		Whereas Ohio has lost a beloved son and a trailblazing
			 pioneer with the passing of Bill Willis on November 27, 2007: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors the life
			 and accomplishments of William Karnet Bill Willis, a dedicated
			 family man, civil servant, and football legend; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution for appropriate display to the family of Bill Willis.
			
